Name: 83/631/EEC: Commission Decision of 2 December 1983 repealing Decision 83/223/EEC concerning health protection measures in respect of Spain
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-17

 Avis juridique important|31983D063183/631/EEC: Commission Decision of 2 December 1983 repealing Decision 83/223/EEC concerning health protection measures in respect of Spain Official Journal L 355 , 17/12/1983 P. 0047 - 0047*****COMMISSION DECISION of 2 December 1983 repealing Decision 83/223/EEC concerning health protection measures in respect of Spain (83/631/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat form third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 28 (3) and (4) thereof, Whereas Commission Decision 83/223/EEC (3) established health protection measures relating to Spain because of the existence of an epizootic of foot-and-mouth disease; Whereas the absence of new cases of foot-and-mouth disease in Spain leads to the opinion that the risk to Community herds is reduced; Whereas the situation requires the re-establishment of the importation of fresh meat of bovines, ovines and caprines from Spain; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 83/223/EEC is hereby repealed. The authorization for importation of meat only concerns meat which comes from animals slaughtered after the date of notification of this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 121, 7. 5. 1983, p. 32.